Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office action on the Merits from the examiner in charge of this application.
Claim Objections
Claims 4, 10 are objected to because of the following informalities: (i) claim 4, lines 4-5, the limitations of “in such a way that the first side vertical panel…from each other” is already in claim 2, lines 23-24; (ii) claim 10 has the same limitations as claim 6.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5: claim 2, lines 13-14 recites the first and second horizontal panels configured to be spaced apart from each other, one vertically above the other. Claim 2 further recites the first and second side vertical panels are configured to be fixedly attachable to the vertical panel, spaced apart from each other, faced each other, and 
Claim 9: claim 2, lines 13-14 recites the first and second horizontal panels configured to be spaced apart from each other, one vertically above the other. Meanwhile, claim 9, lines 2-3 recites the first and second horizontal panels are configured to be aligned along a “horizontal direction”. In view of the limitations in claim 2, it is not clear how it is possible for the first and second side horizontal panels to be configured to be aligned along a “horizontal direction”. For the purpose of this examination, the examiner is considering that the first and second side vertical panels are configured to be aligned along a “vertical direction”. Clarification or correction is required.
Claim 9: claim 2, lines 13-14 recites the first and second horizontal panels configured to be spaced apart from each other, one vertically above the other. Claim 2 further recites the first and second side vertical panels are configured to be fixedly attachable to the vertical panel, spaced apart from each other, faced each other, and fixedly attachable to the first outer edge and the second outer edge such that the first 
Claim 18: claim 2 recites the second horizontal panel including a second outer edge, and the first and second side vertical panels are configured to be fixedly attachable to the second outer edge such that the first and second side vertical panels cover, at least in part, opposite sides of the second horizontal panels. Meanwhile, claim 18 recites the second horizontal panel including opposite lateral edge sections. Therefore, it is not clear whether the opposite lateral edge sections are part of the outer edge or not, thus renders the claim indefinite.
Claim 18, lines 5-6, the limitations recites therein fails to clearly define the metes and bounds of the claimed invention, thus renders the claim indefinite.
Claim 18, lines 7-8, the recitation of “the second V-shaped formation of the first side vertical panel” lacks antecedent basis. Further, it is not clear how it is possible for the first side vertical panel can have two V-shaped formations, as claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 14, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention. Pogo 3-in-1 Step Stool, retrieved from "https://usa.bloombaby.com/products/pogo-3-in-1-step-stoor on July 7, 2017 (hereinafter Pogo Stool) discloses an apparatus, comprising all the elements recited in claims 1, 2, and 20 (see attached marked-up copy) including: a furniture assembly, including: a vertical panel being configured to vertically extend; and a first horizontal panel being configured to be fixedly attachable to the vertical panel; and a second horizontal panel being configured to be fixedly attachable to the vertical panel, and the second horizontal panel and the first horizontal panel each being configured to be spaced apart from each other, one vertically above the other; and a first side vertical panel; and a second side vertical panel; and the first side vertical panel and the second side vertical panel each being configured to be fixedly attachable to the Claim 3). The apparatus of claim 2, wherein: the vertical panel is configured to provide a chair backing surface; and the vertical panel is configured to provide a table top surface; and the first horizontal panel is configured to provide a step (see attached marked-up copy); (Claim 4). The apparatus of claim 2, wherein: the first side vertical panel and the second side vertical panel are configured to be aligned parallel to each other once the first side vertical panel and the second side vertical panel are mounted and affixed to the vertical panel in such a way that the first side vertical panel and the second side vertical panel are spaced apart from each other; and the first side vertical panel and the second side vertical panel are aligned orthogonally from the vertical panel; (Claim 5). The apparatus of claim 2, wherein: the first side vertical panel and the second side vertical panel are configured to be aligned along a vertical direction once Claim 6). The apparatus of claim 2, wherein: the first side vertical panel and the second side vertical panel are configured to extend from the same side of the vertical panel once the first side vertical panel and the second side vertical panel are mounted and affixed to the vertical panel; and the first horizontal panel and the second horizontal panel are configured to extend from the same side of the vertical panel once the first horizontal panel and the second horizontal panel are mounted and affixed to the vertical panel; (Claim 7). The apparatus of claim 2, wherein: the vertical panel includes opposite lateral edge sides; and the first side vertical panel and the second side vertical panel are configured to extend from the opposite lateral edge sides of the vertical panel once the first side vertical panel and the second side vertical panel are mounted and affixed to the vertical panel in such a way that the vertical panel extends between the first side vertical panel and the second side vertical panel; (Claim 8). The apparatus of claim 2, wherein: the first horizontal panel and the second horizontal panel are configured to be aligned parallel to each other once the first horizontal panel and the second horizontal panel are mounted and affixed to the vertical panel in such a way that the first horizontal panel and the second horizontal panel are spaced apart from each other once mounted to, and extending from, the vertical panel; and the first horizontal panel and the second horizontal panel are aligned orthogonally from the vertical panel; (Claim 9). The apparatus of claim 2, wherein: the first horizontal panel and the second horizontal panel are configured to be aligned along a horizontal direction (the vertical Claim 10). The apparatus of claim 2, wherein: the first horizontal panel, the second horizontal panel, the first side vertical panel and the second side vertical panel are configured to extend from the same side of the vertical panel once the first horizontal panel, the second horizontal panel, the first side  vertical panel and the second side vertical panel are mounted, and affixed, to the vertical panel; (Claim 11). The apparatus of claim 2, wherein: the first horizontal panel and the second horizontal panel are aligned orthogonally from the first side vertical panel and the second side vertical panel once the first horizontal panel, the second horizontal panel, the first side vertical panel and the second side vertical panel are mounted and affixed to the vertical panel; and the first horizontal panel extends between the first side vertical panel and the second side vertical panel once the first horizontal panel is mounted and affixed to the vertical panel; and the second horizontal panel extends between the first side vertical panel and the second side vertical panel once the second horizontal panel is mounted and affixed to the vertical panel; (Claim 14). The apparatus of claim 2, wherein: the first outer edge of the first horizontal panel is Claim 17). The apparatus of claim 2, wherein: the furniture assembly is configured in such a way that two units of the furniture assembly are nestable, at least in part, in an end-to-end arrangement, once one unit of the furniture assembly is turned upside down relative to another unit of the furniture assembly; and the two units of the furniture assembly are configured to be merged, at least in part, within each other (please note the claimed language of ”at least in part” allows the Pogo Stool to meet the limitations of the claim).  
Regarding the method steps of claim 20, since Pogo Stool discloses all the structural elements recited therein, it is inherent that one can perform the method steps recited therein.
Claim(s) 2 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP 4618183 to Bauer.
Bauer discloses (Claim 2) an apparatus, comprising: a furniture assembly, including: a vertical panel 1 being configured to vertically extend relative to a working surface once the vertical panel 1, in use, is positioned on the working surface; and a first horizontal panel 13 being configured to be fixedly attachable to the vertical panel 1 in such a way that the first horizontal panel extends horizontally from the vertical panel once the first horizontal panel is fixedly attached to the vertical panel, in which the first horizontal panel has a first outer edge; and a second horizontal panel 8 being configured to be fixedly attachable to the vertical panel in such a way that the second horizontal panel extends horizontally from the vertical panel 1 once the second horizontal panel is fixedly attached to the vertical panel, in which the second horizontal panel has a second outer edge; and the second horizontal panel and the first horizontal panel each being Claim 12) wherein: an entire lateral side edge section of the first horizontal panel 13 is affixed to and mounted to a portion of the first side vertical panel and to a portion of the second side vertical panel; and a relatively smaller length of an entire opposite lateral side edge section of the second horizontal panel 8 is affixed to and mounted to a portion of the first side vertical panel and to a portion of the second side vertical panel.
Allowable Subject Matter
Claims 13, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and all show structures similar to various elements of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	


HVT
January 29, 2021

/HANH V TRAN/
Primary Examiner, Art Unit 3637                                                                                                                                                                                                        


    PNG
    media_image1.png
    664
    1022
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    697
    1078
    media_image2.png
    Greyscale